This is an appeal from a decree dismissing a bill of complaint seeking to enjoin the issue of $330,000.00 of Water Revenue Certificates, Series "B," by the City of Miami, Florida, without an approving vote of *Page 145 
the freeholder electors of the City, as required by Section 6, Article IX, Constitution, as amended in 1930, the purpose of the issue being for improvements and additions to the existing waterworks system of the City of Miami.
The Water Revenue Certificates, Series "B," are to be paid solely from the revenue derived from the operation of the said waterworks system and not otherwise.
The decree dismissing the bill of complaint should be affirmed upon the authority of State, ex rel., v. City of Miami, 113 Fla. 280,  152 So. 6, and other similar cases. See also State, ex rel.
Vero Beach, v. MacConnell, No. 1, Boykin v. Town of River Junction, Williams v. Town of Dunnellon, and Bradley v. City of Homestead, decided at this term.
Affirmed.
WHITFIELD, C.J., TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., concurs upon the principle announced in his specially concurring opinion in the case of State, ex rel. City of Vero Beach, v. MacConnell, this day filed.